Citation Nr: 0204806	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board in April 
1997 remanded the case to the RO.  

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a June 1999 Board decision in this matter.  The Court in 
January 2001 vacated the June 1999 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.

The Board in April 2001 advised the veteran's then attorney 
of the need to submit adequate documentation, described in 
the letter, to represent the appellant before VA.  The 
attorney was also advised that if the proper declaration of 
representation were submitted, he could submit additional 
evidence and argument in support of the appeal.  The attorney 
did not respond.  

Prior to the case being referred to a Board Member for 
adjudication, the Board in August 2001 advised the veteran of 
the attorney representation matter, and that he may submit 
additional evidence and argument in support of the appeal.  
The veteran did not respond.  The Board proceeded in the 
belief that the appellant intended to reinstate the authority 
of The American Legion (TAL) to represent him in this matter.  
The Board had provided a copy of the August 2001 letter to 
TAL and the veteran was aware of this.  See for example 
38 C.F.R. §§  20.607, 20.608.  TAL received the case and in 
May 2002 provided written argument in support of the appeal.  


FINDING OF FACT

Although the veteran's exposure to AO during Vietnam service 
may be presumed, there is no competent evidence that 
establishes the existence of peripheral neuropathy.

CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service as a residual of exposure to AO or as unrelated to 
such exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2001) and § 1116 (in effect prior to 
December 27, 2001 and as amended by Public Law 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records contain an entrance examination 
in November 1967 and reexamination in March 1968 that showed 
a normal neurological evaluation.  The medical examination in 
September 1975 for separation shows a normal neurologic 
evaluation was reported.  Regarding the upper extremities it 
was noted that as secondary to a gunshot wound of the left 
hand the veteran had neuropathy of the digital nerve to the 
index and radial side of the long finger.  

The examination report referred to an orthopedic consultation 
that noted the veteran had sustained a gunshot wound to the 
left hand in Vietnam in 1968 with complaint of numbness on 
the ulnar side of the index and radial side of the long 
finger of the left hand.  The examiner reported decreased 
sensation to pinprick of the index and radial side of the 
long finger.  The examiner's impression was as reported on 
the separation medical examination form.

The record shows the veteran completed an application for VA 
compensation at separation for "gun shot to left hand".  
His VA application in 1977 was in part for a left-hand 
injury.  University Hospital records from 1976 and 1977 are 
pertinently unremarkable regarding peripheral neuropathy.  

On a VA examination in June 1977 the veteran complained of 
left-hand pain and numbness, and that it felt frozen in cold 
weather.  He complained to the examiner that he had some 
numbness sensation around the scar, and on the external side 
of the second finger of the left hand.  A neurological 
examination noted essentially normal motor status, 
coordination and reflexes, and sensory status, except for the 
description of left hand.  The diagnosis was residual gunshot 
wound of the left hand as described.

The report of VA hospitalization from August 1977 to October 
1977 nasal carcinoma shows no reference to peripheral 
neuropathy as a clinical diagnosis or in the narrative 
summary.  Readmission in November 1977 found the veteran 
grossly intact neurologically.  

The veteran wrote in August 1977 that he had been awarded a 
Purple Heart for his left hand wound which he felt this 
should definitely be rated as service-connected. 

The RO in March 1978 granted entitlement to service 
connection for gunshot wound of the left hand, muscle group 
IX, and assigned a 20 percent rating from October 1975.  The 
RO referred to the medical evaluation during military service 
and the recent VA examination.  The RO issued notice in March 
1978.  Correspondence from the veteran in 1978 and 1980 was 
directed to other disorders with no mention of peripheral 
neuropathy. 

Late in 1991 the veteran wrote that the service-connected 
gunshot wound then included constant numbness that had begun 
three weeks previously, and extended along the left side of 
the left hand.  He stated that he felt "this condition 
(peripheral neuropathy)" was directly related to his 
exposure to AO in Vietnam in 1968.  He requested an 
examination at the earliest opportunity.  

VA correspondence to the veteran in November 1991 advised him 
of the medical examination procedure in such claim, and 
instructed him to contact the nearest VA medical facility.  

The RO in a separate letter also asked for additional medical 
evidence regarding the left hand.  The RO mailed follow up 
requests in January 1992 and May 1992.  

The veteran in October 1992 wrote regarding the claim for 
peripheral neuropathy because of exposure to AO, advising 
that he had gone to a VA clinic recently for evaluation.  VA 
clinical records from 1991 and 1992 do not mention peripheral 
neuropathy.  Nor was there a reference to peripheral 
neuropathy in VA records during 1994 received in response to 
a RO request in 1995 for records beginning in 1993.

The RO in September 1994 denied service connection for 
peripheral neuropathy as secondary to AO exposure, and 
informed the veteran of the determination.  His notice of 
disagreement received in December 1994 expressed his desire 
to appeal the decision because he felt that AO caused his 
cancer condition.  The RO in September 1994 also denied 
service connection for cancer of the left nostril as 
secondary to AO exposure.  Early in 1995 he submitted a claim 
for increase for his left-hand disability, and an appeal to 
the Board that did not contain any comment regarding the left 
hand.

The veteran explained to a VA examiner in 1995 that he had 
intermittent numbness on the dorsum of the hand in cold 
weather, and that he had no problem with the hand until 
approximately one year earlier, when he had experienced pain 
in the left hand and forearm.  The examiner noted the left 
hand wound, and that the veteran stated this was the first 
time he had seen a doctor regarding the hand since he was 
originally treated.  The examiner stated on examination of 
the left hand that there were no objective sensory changes in 
the hand.  The diagnosis was normal functioning "right" 
hand.  

The RO in April 1995, in continuing the 20 percent rating, 
noted that no objective sensory changes and other findings 
did not demonstrate an increase in severity.  The RO provided 
a copy of the decision with the April 1995 notice letter.

Pursuant to directions in the Board remand in April 1997, the 
RO asked the veteran to identify treatment for peripheral 
neuropathy and clarify whether he wished to pursue an appeal 
of the claimed peripheral neuropathy due to exposure to AO.  
The letter was sent to the veteran at his address of record 
and to the representative.  A VA examination late in 1997 was 
directed to another disability issue.  A supplemental 
statement of the case in February 1998 advised him there was 
no response to the May 1997 development letter.  

The RO in September 1998 conceded the veteran's exposure to 
AO in Vietnam based upon his documented service.  The 
decision also noted the failure to respond to the May 1997 
request for information, and that the record did not show he 
had acute or subacute peripheral neuropathy.  The RO sent a 
copy of the supplemental statement of the case that contained 
the findings of the rating decision to the veteran and his 
representative.  The representative in April 1999 noted the 
veteran had not responded to the request for medical 
evidence, and to clarify his desire to appeal this matter.  
The representative in June 1999 directed argument to another 
issue.  He received a copy of the June 1999 Board decision 
that discussed the evidence in its reasoning against the 
claim for service connection for peripheral neuropathy as 
linked to service or as a residual of exposure to AO.

The veteran's May 2000 statement to the RO requested 
consideration of service connection for post-traumatic stress 
disorder (PTSD).  He provided a release for VA mental health 
clinic records for specified dates.  The RO request asked for 
clinical records beginning in May 1999.  An intake assessment 
late in 1999 reported treatment for cancer and headaches, and 
noted hearing loss, blindness of the left eye and recent 
diagnosis of emphysema, and history of stomach ulcers and 
being shot in the left hand in 1968.  On another evaluation 
late in 1999, additional assessments were mild anemia, 
constant left ear draining and probable hypothyroidism.  The 
primary care review early in 2000 did not report peripheral 
neuropathy, nor is it noted in subsequent reports.  The left 
hand wound was noted by history.  The veteran's statement to 
the RO in June 2000 was directed to the PTSD claim.  


Criteria

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for other organic diseases 
of the nervous system although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the period of service and rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Vietnam era. The period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period. The 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

Presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  (Change effective 
Dec. 27, 2001: Presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam) (a)(1) For the purposes of section 
1110 of this title, and subject to section 1113 of this title 
- (A) a disease specified in paragraph (2) of this subsection 
becoming manifest as specified in that paragraph in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; and (B) each 
additional disease (if any) that (i) the Secretary determines 
in regulations prescribed under this section warrants a 
presumption of service-connection by reason of having 
positive association with exposure to an herbicide agent, and 
(ii) becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and while so serving was exposed to that 
herbicide agent, shall be considered to have been incurred in 
or aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during the period of 
such service. 

(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following: (A) Non-Hodgkin's lymphoma 
becoming manifest to a degree of disability of 10 percent or 
more. (B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma. (C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. (D) Hodgkin's disease becoming manifest to a degree of 
disability of 10 percent or more. (E) Porphyria cutanea tarda 
becoming manifest to a degree of disability of 10 percent or 
more within a year after the last date on which the veteran 
performed active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. (F) Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) becoming 
manifest to a degree of disability of 10 percent or more 
[within 30 years after the last date on which the veteran 
performed active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975].  (Change removing [] 
material in is effective January 1, 2002). (G) Multiple 
myeloma becoming manifest to a degree of disability of 10 
percent or more. (H) Diabetes Mellitus (Type 2). (added 
effective Dec. 27, 2001).

(3) (NOTE: (3) amended and transferred to 1116(f), effective 
Dec. 27, 2001)

(4) For purposes of this section, the term ''herbicide 
agent'' means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. For purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. (Redesignated (3) effective Dec. 27, 2001)

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section. 

(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, and 
(B) all other sound medical and scientific information and 
analyses available to the Secretary. In evaluating any study 
for the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review. 

(3) An association between the occurrence of a disease in 
humans and exposure to an herbicide agent shall be considered 
to be positive for the purposes of this section if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  
(c)(1)(A) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, the 
Secretary shall determine whether a presumption of service 
connection is warranted for each disease covered by the 
report. If the Secretary determines that such a presumption 
is warranted, the Secretary, not later than 60 days after 
making the determination, shall issue proposed regulations 
setting forth the Secretary's determination. (B) If the 
Secretary determines that a presumption of service connection 
is not warranted, the Secretary, not later than 60 days after 
making the determination, shall publish in the Federal 
Register a notice of that determination. The notice shall 
include an explanation of the scientific basis for that 
determination. If the disease already is included in 
regulations providing for a presumption of service 
connection, the Secretary, not later than 60 days after 
publication of the notice of a determination that the 
presumption is not warranted, shall issue proposed 
regulations removing the presumption for the disease. 

(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever a disease is removed from regulations prescribed 
under this section - (1) a veteran who was awarded 
compensation for such disease on the basis of the presumption 
provided in subsection (a) before the effective date of the 
removal shall continue to be entitled to receive compensation 
on that basis; and (2) a survivor of a veteran who was 
awarded dependency and indemnity compensation for the death 
of a veteran resulting from such disease on the basis of such 
presumption shall continue to be entitled to receive 
dependency and indemnity compensation on such basis. 

(e) Subsections (b) through (d) shall cease to be effective 
[10 years after the first day of the fiscal year in which the 
National Academy of Sciences transmits to the Secretary the 
first report under section 3 of the Agent Orange Act of 
1991].  38 U.S.C.A. § 1116. (Change removing [] material and 
replacing it with on September 30, 2015 is effective December 
27, 2001). 

(f) For the purposes of this subsection (amended: For 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section), a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, [and has a disease referred to in paragraph (1)(B) of 
this subsection], (amendment removing [] material) shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. ( amendment of former 1116(a)(3); 
effective Dec. 27, 2001).  See Sec. 201, Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 115 
Stat. 976 (2001).


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Amendment of section 3.309(e) 
effective July 9, 2001 establishes a presumption of service 
connection for Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) based on herbicide 
exposure.  66 Fed. Reg. 23166-23169 (May 8, 2001). Note 2: 
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  





The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Evaluation of studies relating to health effects of dioxin 
and radiation exposure. (a) From time to time, the Secretary 
shall publish evaluations of scientific or medical studies 
relating to the adverse health effects of exposure to a 
herbicide containing 2, 3, 7, 8 tetrachlorodibenzo-p-dioxin 
(dioxin) and/or exposure to ionizing radiation in the 
``Notices'' section of the Federal Register.  



(c) When the Secretary determines, based on the evaluation of 
scientific or medical studies and after receiving the advice 
of the Veterans' Advisory Committee on Environmental Hazards 
and applying the reasonable doubt doctrine as set forth in 
paragraph (d)(1) of this section, that a significant 
statistical association exists between any disease and 
exposure to a herbicide containing dioxin or exposure to 
ionizing radiation, Sec. 3.311a or Sec. 3.311b of this title, 
as appropriate, shall be amended to provide guidelines for 
the establishment of service connection.

(f) Notwithstanding the provisions of paragraph (d) of this 
section, a significant statistical association may be deemed 
to exist between a particular exposure and a specific disease 
if, in the Secretary's judgment, scientific and medical 
evidence on the whole supports such a decision.  38 C.F.R. §  
1.17.

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

As VA noted in the implementing regulation, when it is unable 
to obtain relevant records after making reasonable efforts to 
do so, section 5103A(b)(2) requires VA to (1) notify the 
claimant that it is unable to obtain relevant records, (2) 
identify the records it cannot obtain, (3) briefly explain 
the efforts it made to obtain them, and (4) describe any 
further action VA will take with respect to the claim.  

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions."  

Further, VA advised that nothing in the VCAA expressly 
requires that VA keep a claim pending when the claimant has 
failed to respond to requests for information or evidence 
within 30 days.  

As VA noted the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  Furthermore, as VA pointed out a claimant need 
not necessarily provide the evidence and information 
necessary to substantiate the claim within 30 days.  

A claimant would, however, be required to "respond" in some 
fashion to VA's request in order to have VA delay further 
action on the claim to give the claimant time to procure and 
submit the requested information and evidence.  Such a 
response could merely request VA to wait beyond the 30-day 
period while the claimant attempts to gather evidence.  See 
66 Fed. Reg. at 45,623-45,624.  Here the appellant has not 
communicated with VA for several years regarding this claim.  
He did not respond to the request for information and his 
representative offered no explanation for his failure to 
assist upon recognizing that his client had not responded.  
The veteran on the other hand has been active in prosecuting 
a claim for PTSD and has assisted in identifying records.  
The Board cannot substitute its own development procedures 
for those of the FBP.  Nothing VA has sent the veteran was 
not returned undelivered.  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Court has also held that the "duty" to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

VA can reasonably rely on the presumption of regularity of 
the administrative process. The veteran's whereabouts appear 
established.  The record does confirm that all correspondence 
to the veteran from the RO was correctly addressed.  
38 C.F.R. § 3.1(q).  That the mail was not returned is 
sufficient evidence that it was received and there is no need 
to present any other evidence that could serve to acknowledge 
receipt under the circumstances.  

Accordingly, the veteran can reasonably be charged with 
failure to cooperate, considering the notice he was issued.  
His failure to respond to the RO request for assistance in 
any manner since the most recent Board remand is inexcusable 
since the proper notice cannot establish good cause existed.  
Neither he, his former attorney nor The American Legion has 
offered any information to assist in this claim, or that the 
veteran did not receive VA correspondence.  

The record does show the RO did address correspondence to his 
known address to obtain information, and the recent 
submission from The American Legion did not indicate the 
veteran was located or had corresponded regarding the issue 
on appeal or had evidence to submit.  Thus, the Board is able 
to conclude his whereabouts are known.  It is arguable that 
his inaction in responding or advising the Board of any 
information regarding peripheral neuropathy when directing 
effort to advance another compensation claim is evidence that 
he had abandoned the claim.  38 C.F.R. § 3.158.  Obviously, 
the Board had good reason to seek clarification of his 
intention to pursue this appeal.  

The RO has been conscientious in providing the veteran with 
information to assist him in developing facts pertinent to 
the claim.  He also was issued a copy of the June 1999 Board 
decision that explained the basis for the adverse decision in 
this matter.  

The RO or the Board cannot be criticized if the numerous 
attempts to assist the veteran have not produced any response 
without any explanation indicating that the mailing address 
was incorrect.  In addition, his current representative has 
not offered any substantive evidence to advance the claim.

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This case was remanded and VA 
and medical records and private records were obtained.  
Reasonable efforts as contemplated in the current law were 
made in an effort to obtain additional evidence.  
Unfortunately the appellant did not cooperate.  

Thus, there is no basis for further delay since the veteran 
failed in his obligation to assist with regard to records.  
The Board has reviewed the correspondence to the appellant in 
light of the recent argument on appeal, and finds that the 
notice in the referenced RO and Board documents clearly 
advises the veteran of the evidence needed, which conforms to 
the intent of the VCAA provisions.

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient, competent, medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes service medical records, VA and private medical 
reports that date back to the initial evaluation of his 
service-connected wound residuals, and more recent 
evaluations.  


Whatever evidence the veteran mentioned, the RO requested, 
and advised him what it considered.  Therefore, there is no 
necessity for another medical examination or opinion.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify evidence 
that could support the claim and to assist in obtaining it.  

Thus, in light of his inaction and the development completed 
at the RO, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim as the appellant 
or his representative has not assisted in identifying 
relevant evidence that is outstanding.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  See also Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary the RO also complied with the Board remand and 
thus fulfilled the requirements of Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant did not assist in providing 
information.  The Board and RO through adjudication decisions 
advised him of the need to furnish medical evidence to show 
that he had peripheral neuropathy.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  As stated previously, the 
veteran has not corresponded with VA and recently there is no 
indication from his representative that he intends to assist 
as requested.  Thus, the Board relies on these holdings to 
proceed on the record.


Service connection for peripheral neuropathy

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  

The evidence did not include any medical opinion to confirm 
that the veteran had peripheral neuropathy.  The RO in 
essence reviewed the claim on the merits and accorded the 
veteran a presumption of exposure to AO that was subsequently 
provided by a change in the law.  When the Board previously 
denied the claim, consideration was given to the principal 
theory of AO exposure.  

However, the Board recognizes that the claim may be 
considered on a basis other than AO exposure. See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 
9 Vet. App. 513 (1996).  However, here the disability claimed 
is not shown, so there is plausible basis for consideration 
of service connection under the standard generally applied.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

As noted in the development of this case, and amplified in 
the appellant's written argument, the claim is based on a 
link to AO exposure during Vietnam service with the 
subsequent development of claimed peripheral neuropathy.  
Although not presented here, the Board will note that 
eligibility for a disability payment from the Agent Orange 
Veteran Payment Program does not automatically establish 
entitlement to VA compensation.  Brock, 10 Vet. App. at 160-
62.  

The Board observes that peripheral neuropathy other than 
subacute or acute peripheral neuropathy has not been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era, but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply, and he has not submitted evidence of the 
claimed disability.  The liberalized presumption of exposure 
to AO now in effect expands McCartt v. West, 12 Vet. App. 164 
(1999), but the changed law liberalizing the presumption of 
exposure does not benefit the veteran since he has not 
established the existence of the claimed disease.  In 
essence, the claim must fail in the absence of competent 
evidence supporting the existence of the disease.  The 
veteran is not competent to provide a medical diagnosis.  He 
did not produce competent evidence that supported the 
diagnosis.  

It appears from the record that his statement regarding 
peripheral neuropathy is his own connection to AO.  In 
essence, he associated complaints that by his own admission 
were recent to remote chemical exposure with a specific link 
to AO.  Implicit in the RO decision is a consideration of the 
several Federal Register notices, and it was undoubtedly 
aware of this information, which had been published in the 
Federal Register as required under 38 C.F.R. § 1.17.  

The Board does not need to comment further on these notices 
other than to mention they are evaluations of scientific and 
medical studies pertinent to herbicides including AO.  The 
crucial determinant in this case is the absence of a medical 
diagnosis of peripheral neuropathy which is a functional 
pathologic disturbance or change of the peripheral nervous 
system, a polyneuropathy that affects several peripheral 
nerves simultaneously.  Neuropathies affecting a specific 
nerve may be named for the nerve.  Traumatic neuropathy 
results from trauma.  Dorland's Illustrated Medical 
Dictionary, 1132, 1133 and 1330 (28th ed. 1994).  As noted 
earlier in this decision, the veteran has been found to have 
a digital nerve neuropathy that was considered in the 
disability rating for the left hand.  No peripheral 
neuropathy other than that linked to trauma is shown. 

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO asked for additional 
information that is specific to the factual determination 
regarding AO exposure and its link to the claimed peripheral 
neuropathy.  However, nothing mentioned in the medical 
reports of record supported the diagnosis or implicitly 
suggested it was considered for the veteran.  Significant to 
the adjudication is medical evidence of a current diagnosis 
of the claimed peripheral neuropathy.  The RO obtained the VA 
records that the veteran mentioned, and these did not report 
the disease either currently or by history.  Current evidence 
of the disability is needed to support the claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997). 

The written argument and testimony has focused on AO exposure 
as the basis for the development of this disease, so 
favorable consideration may be afforded under applicable law 
and regulations if the evidence favors the claim.  

However, the appellant has not offered any medical literature 
specific to AO or that he has peripheral neuropathy.  In any 
event, such information must be more than generic 
information, and present at least plausible causality or 
connection based upon objective facts.  Wallin v. West, 11 
Vet. App. 509 514 (1998), Sacks v. West, 11 Vet. App. 314, 
317 (1998), Libertine v, Brown, 9 Vet. App. 521, 523 (1996).  
The chronology apparent from the recorded history supports 
the initial manifestation of the claimed disorder many years 
after service.  The assertion of a nexus between the 
disability and AO exposure is solely the appellant's.  He has 
not offered competent evidence of diagnosis.  A comprehensive 
review of the record, including service medical records, was 
completed and nothing in the medical evidence was pointed to 
as supportive of his claim of a nexus to service based on 
claimed exposure to AO other than the veteran's own 
assertion.  The Board has commented as to why it does not 
find the evidence of probative value in his favor, and why no 
further development is mandated at this time. 

In summary, the preponderance of the evidence viewed 
objectively is against the appellant's claim on the crucial 
question of the existence of peripheral neuropathy as a 
result of presumed exposure to AO in Vietnam.  The medical 
evidence does preponderate against the claim because it does 
not show the diagnosis of peripheral neuropathy, and the 
claim should be denied.  Struck v. Brown, 9 Vet. App. 145, 
155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for peripheral neuropathy 
including as secondary to AO exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, 
including as secondary to AO exposure is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

